June 30, 2006


Mr. William S. Hommel Jr.
Williams S. Hommel, Jr., P.C.
3304 S. Broadway, Suite 100
Tyler, TX 75701
Ms. Melanie S. Reyes
Flowers Davis, P.L.L.C.
1021 ESE Loop 323, Suite 200
Tyler, TX 75701

RE:   Case Number:  04-0813
      Court of Appeals Number:  12-03-00170-CV
      Trial Court Number:  45,962-A

Style:      CITY OF TYLER, TEXAS
      v.
      TIMOTHY L. BECK AND SUSAN G. BECK

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Judy Carnes|